 

Execution Copy

 

AMENDMENT TO SUBSCRIPTION AGREEMENT

 

THIS AMENDMENT AGREEMENT (the “Amendment”) is dated for reference the 27th day
of September, 2007.

WHEREAS:

A.                         Kepis & Pobe Investments Inc. (“Kepis” or the
“Investor”), Cheetah Oil & Gas Ltd. (British Columbia) (the “Corporation”) and
Cheetah Oil & Gas Ltd. (Nevada) (“Nevadaco”) entered into a Share Subscription
Agreement (the “Subscription Agreement”) as of July 20, 2007 regarding, among
other things, Kepis’ subscription for 900 Class A Common Shares of the
Corporation; and

B.                          The parties now wish to amend the Subscription
Agreement to extend the closing deadline set out in the closing conditions
therein until on or before November 30, 2007 and to add a price adjustment
mechanism linked to any increase over a specified period of time in the
consolidated liabilities of the Corporation above a US$500,000 threshold;

NOW THEREFORE in consideration of the premises, mutual covenants and other good
and valuable consideration paid by each party to the other, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1.            Confirmation of Subscription Agreement. This Amendment constitutes
an amendment to the Subscription Agreement as provided herein, and this
Amendment and the Subscription Agreement shall hereafter be read together and
shall have effect as far as practicable as if all the provisions hereof and
thereof were contained in one and the same instrument.

2.            Defined Terms. All capitalized terms not otherwise defined herein
have the meanings attributed to them in the Subscription Agreement.

3.            Amendments to Subscription Agreement. The Subscription Agreement
is hereby amended as follows:

 

(a)

Subsection 4.1(j) is hereby deleted in its entirety and replaced with:

“Closing shall have occurred on or before November 30, 2007; and”

 

(b)

Subsection 4.2(c) is hereby deleted in its entirety and replaced with:

“Closing shall have occurred on or before November 30, 2007.”

 

(c)

The following is added to the Subscription Agreement as a new section 3.3:

 

 


--------------------------------------------------------------------------------



- 2 -

 

 

“3.3 Adjustment

 

(a)

The Corporation will, as soon as practicable, prepare and deliver to the
Investor a consolidated schedule of liabilities of the Corporation prepared in
accordance with GAAP which presents fairly, in all material respects, the
consolidated liabilities of the Corporation other than accrued interest (the
“Schedule of Liabilities”) as at June 30, 2007.

 

(b)

The Investor may, within 60 days after Closing, request that the Corporation
prepare and deliver to the Investor an updated Schedule of Liabilities as at the
Closing Date. Such updated Schedule of Liabilities will present the
Corporation’s consolidated liabilities on a basis that deems not to have been
made any repayments or cancellations of liabilities at or after the Closing that
occurred as a result of transactions contemplated by Article 4 of the Unanimous
Shareholders Agreement or that were funded with the Aggregate Subscription
Proceeds. Such updated Schedule of Liabilities will include any explanatory
notes reasonably necessary in order to clarify its contents. The Corporation
will as soon as practicable and in any event within 90 days after receiving such
request deliver such an updated Schedule of Liabilities to the Investor.

 

(c)

If the consolidated liabilities of the Corporation as shown on the updated
Schedule of Liabilities exceed the consolidated liabilities of the Corporation
as shown on the Schedule of Liabilities as at June 30, 2007 by more than
US$500,000, the Investor’s obligation to contribute capital under section 3.2(c)
will be reduced by the full amount of the difference between the consolidated
liabilities as shown on the updated Schedule of Liabilities and the consolidated
liabilities as shown on the June 30, 2007 Schedule of Liabilities.

 

(d)

The Investor may give a notice of objection to the Schedule of Liabilities
and/or the updated version thereof within 15 Business Days of receipt of such
document, in which case the parties shall consult with each other with respect
to the objection. If the parties are unable to reach agreement within 30
Business Days after the notice of objection has been given, then the dispute
shall be resolved by a Chartered Accountant practicing as an audit partner of a
national accounting firm which is independent of the parties. The resolution of
the dispute by the accountant will be final and binding on the parties. The fees
and expenses of the accountant, unless otherwise agreed by the parties, will be
borne equally by the parties.”

 

(d)

The following is added to the Subscription Agreement as a new section 5.3.1:

“5.3.1 Additional Indemnity

 

(a)

Nevadaco will protect, indemnify and hold harmless the Investor, the
Corporation, the B.C. Subsidiary, Cheetah PNG and Scotia PNG, and each director,
officer, employee and agent of all such corporations (collectively,

 


--------------------------------------------------------------------------------



- 3 -

 

the “Indemnified Persons”), from and against any and all losses, claims,
damages, liabilities, costs or expenses caused or incurred by the Indemnified
Persons by reason of, or arising directly or indirectly out of, or resulting
from any claim (including any action, suit, proceeding, investigation or
inquiry, whether formal or informal) taken by or involving the holders of the
issued and outstanding shares of the B.C. Subsidiary not owned by the
Corporation (the “Minority Shareholders”) in their capacity as shareholders of
the B.C. Subsidiary, including any claim relating to the assets of any of the
Indemnified Persons, the Minority Shareholders’ exercise of dissent rights and
the redemption or repurchase of the Minority Shareholders’ shares. In the event
Nevadaco is required to indemnify the Indemnified Persons under this Section
5.3.1(a), the liability of Nevadaco shall be limited to $250,000.

 

(b)

Notwithstanding Section 5.3.1(a), the indemnification contained in Section
Section 5.3.1(a) does not apply in respect of any losses, claims, damages,
liabilities, costs or expenses caused or incurred by reason of, or arising out
of, any action referred to in Section 5.3.1(a) to the extent that a court of
competent jurisdiction finds that the losses, claims, damages, liabilities,
costs or expenses were the direct result of the Investor’s gross negligence or
dishonest or fraudulent acts, unless the affected parties otherwise agree.

 

(c)

If any action is brought or instituted against an Indemnified Person under
Section 5.3.1(a) (including any person or corporation who might reasonably be
considered to be such an Indemnified Person), such Indemnified Person shall
promptly notify Nevadaco and Nevadaco shall promptly retain counsel who shall be
reasonably satisfactory to such person or corporation to represent the
Indemnified Person in such claim, action suit or proceeding and Nevadaco shall
pay all of the reasonable fees and disbursements of such counsel relating to
such claim, action, suit or proceeding.

 

(d)

In any such action, the Indemnified Person shall have the right to retain other
counsel to act on his or its behalf, provided that the fees and disbursements of
such other counsel shall be paid by the Indemnified Person unless:

 

(i)

Nevadaco and the Indemnified Person shall have mutually agreed to the retention
of such other counsel; or

 

(ii)

the named parties to any such claim, action, suit or proceeding (including any
added, third or impleaded parties) include both Nevadaco and the Indemnified
Person and representation of both parties by the same counsel would clearly be
inappropriate due to differing interests between them (such as the availability
of different defences);

in which case all reasonable fees and disbursements will be paid by Nevadaco.

 

 


--------------------------------------------------------------------------------



- 4 -

 

 

 

(e)

Nevadaco will not, in connection with its obligation to pay the reasonable fees
and disbursements of counsel to the Indemnified Person relating to any such
claim, action, suit or proceeding in the same jurisdiction, be liable for an
amount more than the reasonable fees and expenses of one legal firm for all
persons or corporations for whom indemnification is or might reasonably be
considered to be provided for in Section 5.3.1(a) and such firm shall be
designated in writing by the Investor (on behalf of itself and the other
Indemnified Persons).

 

(f)

Notwithstanding anything contained in this Section 5.3.1, no Indemnified Person
shall agree to any settlement of any claim, action, suit or proceeding described
in 5.3.1(e) above unless Nevadaco has consented in writing thereto, and Nevadaco
shall not be liable for any settlement of any such claim, action, suit or
proceeding unless it has consented in writing thereto.

 

(g)

The rights and remedies of the Indemnified Persons set forth in this Section
5.3.1 are, to the fullest extent possible in law, cumulative and not alternative
and the election by the Indemnified Persons to exercise any such right or remedy
shall not be, and shall not be deemed to be, unless agreed to in writing, a
waiver of any of the other such rights and remedies.

 

(h)

Nevadaco hereby assigns to the Investor its 100 Class A Common Shares of the
Corporation, substitutions therefor, accretions thereto and all income from any
of the foregoing (the whole hereinafter called the “Securities”) to be held by
the Investor as general and continuing collateral security for any and all
debts, liabilities and obligations of Nevadaco arising pursuant to or in
connection with the above indemnity. If Nevadaco fails to perform pursuant to
the terms of the above indemnity, or fails to make any payment due thereunder,
then the Investor may:

 

(i)

from time to time, sell at public or private sale or otherwise realize upon all
or any of the Securities for such price in money or other consideration and upon
such terms and conditions as it deems best, the whole without advertisement or
notice to Nevadaco or others;

 

(ii)

hold all income from the Securities, and the proceeds of any collection or
realization of the Securities, after deduction of all expenses thereof, which
with interest shall be borne by Nevadaco, as security as aforesaid and/or
applied against any of the obligations as the Investor deems best;

 

(iii)

compound, compromise, grant extensions, take and give up securities, accept
compositions, grant releases and discharges and otherwise deal with Nevadaco and
others and the securities and other securities as it sees fit, without prejudice
to any of its rights; and

 

 


--------------------------------------------------------------------------------



- 5 -

 

 

 

(iv)

exercise all rights and powers and perform all acts of ownership in respect of
the securities to the same extent as Nevadaco might do, subject to any
limitations on such rights under a shareholders’ agreement in existence as of
the date hereof, and Nevadaco shall forthwith repay all consequent outlay and
expense with interest.

 

(i)

The Investor need not present, protest, give any notice in connection with,
prevent outlawry of, collect, enforce or realize any of the Securities and need
not protect or preserve them from, and is hereby released from all
responsibility for, any depreciation in or loss of value which they may suffer,
and the Investor shall be bound to exercise in the keeping of the securities
only the same degree of care as if they were the property of the Investor. The
President of the Investor is hereby appointed the irrevocable attorney of
Nevadaco, with full powers of substitution, from time to time to endorse and/or
transfer the Securities for the purposes of this agreement. The Investor may
transfer any of the Securities into its name or the name of its nominee, and may
deposit them with a clearing corporation, depositary or like organization, or
any of their nominees. This shall be a continuing agreement and shall have
effect whenever and so often as any of the obligations exist.

 

(j)

This section 5.3.1 shall survive the Closing Time and the completion of the
transactions contemplated under this Agreement.

4.            Prior Understandings. This Amendment supersedes all prior
understandings and agreements, whether written or oral, relating to the
amendment to the Assignment and Assumption Agreement provided for herein.

5.            Further Assurances. The parties hereto shall promptly do, make,
execute or deliver, or cause to be done, made, executed or delivered all such
further steps, acts and things and all such further agreements, assignments,
transfers, and other documents as either party may reasonably determine is
desirable or required from time to time for the purposes of giving full effect
to the intent of this Amendment. Nevadaco and the Corporation reaffirm their
consent to the assignment by Kepis to Invicta Oil & Gas Ltd. of all of Kepis’
right, title, benefit and interest under the Subscription Agreement, as amended
herein.

6.            Binding on Successors. This Amendment shall enure to the benefit
of and be binding upon the parties hereto and their successors and assigns.

7.            Governing Law. This Amendment shall, in all respects, be governed
by and construed in accordance with the laws of the Province of British
Columbia.

8.            Counterparts. This Amendment may be signed in any number of
counterparts, in original or faxed form, and each of such counterparts shall
constitute an original document and all such counterparts, taken together, shall
constitute one and the same instrument.

 

[The next page is the execution page]

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF the Parties hereto have executed this Amendment as of the
date first written above.

 

KEPIS & POBE INVESTMENTS INC.

 

 

Per:

/s/ Ford Nicholson

 

 

 

 

Authorized Signatory

 

 

 

 

 

CHEETAH OIL & GAS LTD.

 

 

Per:

/s/ Ian McKinnon

 

 

 

 

Authorized Signatory

 

 

 

(a Nevada corporation)

 

 

CHEETAH OIL & GAS LTD.

 

 

Per:

/s/ Ian McKinnon

 

 

 

 

Authorized Signatory

 

 

 

(a British Columbia company)

 

 

 

 

 